Citation Nr: 0127143	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  00-13 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
comminuted fracture of the first lumbar vertebra, currently 
rated 40 percent disabling

2.  Entitlement to an increased rating for residuals of head 
trauma with headaches and dizziness, currently rated 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from April 1983 to 
November 1989.  Her appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO).  


FINDINGS OF FACT

1.  Residuals of a comminuted fracture of the first lumbar 
vertebra are manifested by severe limitation of motion in the 
lumbar spine and wedge compression deformity, without cord 
involvement.  

2.  The dominant residuals of the appellant's head trauma are 
monthly headaches causing characteristic prostrating attacks 
with occasional dizziness.  


CONCLUSIONS OF LAW

1.  A 50 percent rating for residuals of a comminuted 
fracture of the first lumbar vertebra is warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
Part 4, Diagnostic Codes 5285, 5292 (2001).  

2.  A 30 percent rating for residuals of head trauma with 
headaches and dizziness is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, Diagnostic 
Codes 9304, 8100, 6204 (2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that her service-connected residuals of 
a comminuted fracture of the first lumbar vertebra and 
residuals of head trauma are more severely disabling than 
currently evaluated, thereby warranting higher ratings for 
each disability.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law by 
the President on November 9, 2000, and it redefined the 
obligations of VA with respect to the duty to assist.  The 
Board has reviewed the appellant's claim in light of recently 
promulgated regulations by VA concerning its duty to assist 
under the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The Board finds that the duties to assist provided under the 
new statute and regulations have been fulfilled in that the 
appellant's service medical records and VA medical records 
have been associated with the claims file, and she has not 
indicated the existence of any additional evidence that might 
be pertinent to the claim.  Additionally, the June 2000 
Statement of the Case and the November 2000 Supplemental 
Statement of the Case informed her of what evidence was 
needed to demonstrate that her residuals of a comminuted 
fracture of the first lumbar vertebra and residuals of head 
trauma warranted higher ratings, and she was provided ample 
opportunity and time to submit evidence.  The Board notes 
that the appellant was permitted to present testimony at a 
September 2000 Regional Office hearing, as well as at a May 
2001 Travel Board hearing.  Therefore, the Board concludes 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

I.  Residuals of a Comminuted Fracture
 at the First Lumbar Vertebra

Service medical records show that the appellant sustained a 
comminuted fracture of the first lumbar vertebra with no 
encroachment as a result of a motor vehicle accident in July 
1989 when she rolled her truck.  She was issued a Jewett 
brace.  A follow-up visit in September 1989 revealed that she 
moved quite easily in spite of the brace, and that she had 
forward flexion to 90 degrees.  X-rays showed minimal 
kyphosis at the fracture site.  

Following service, the appellant underwent a VA 
rehabilitation examination in March 1990, at which time her 
chief complaint was continuing back pain that had gradually 
worsened over the past few months, and which caused 
difficulty in getting around and with sleeping.  On physical 
examination, the appellant was able to heel and toe walk, had 
no specific tenderness in the lumbar spine, but did have 
marked tenderness over the first lumbar vertebra.  The 
muscles lateral to the first lumbar vertebra were moderately 
firm and tight but minimally tender.  Deep tendon reflexes 
were moderately active.  The examiner indicated that he felt 
there was no evidence of cord compression.  The report of an 
April 1990 bone scan, performed in conjunction with the March 
1990 VA examination, noted that there was an old compression-
type fracture at the first lumbar vertebra with nonspecific 
areas of increased activity in the lower thoracic spine, 
probably degenerative in nature, and that there was no 
evidence of significant neuronal encroachment seen.  

The appellant complained of low back pain at an August 1990 
VA general medical examination, and a history of a 
compression fracture at the first lumbar vertebra in July 
1989, with the appellant haven worn a Jewett brace for six 
months thereafter, was reported.  The examination report 
noted that she was not wearing a back brace.  

In a July 1992 medical statement, a private chiropractor 
indicated that the appellant had presented in his office in 
June 1992 with symptoms of low back pain and numbness in both 
legs.  He noted that examination had revealed pain, 
tenderness, and restricted intersegmental joints motion on 
palpation of the low back.  Straight leg raising produced low 
back pain.  An increased low back curve and an elevated right 
shoulder were noted.  An X-ray of the full spine showed loss 
of cervical lordotic curve, increased lumbar curve, and 
decreased height of the anterior aspect of the first lumbar 
vertebral body, indicating an old compression fracture.  The 
diagnosis was decreased supportive and movement functions 
caused by a prior compression fracture at the first lumbar 
vertebra.  Chiropractic adjustments were performed, and the 
physician stated that the appellant had responded well, but 
would likely require ongoing adjustments to relieve symptoms 
and to improve and maintain optimum spinal health.  

VA outpatient records dated in 1998 showed complaints of low 
back pain with intermittent numbness.  A March 1998 X-ray of 
the lumbar spine showed wedge compression deformity, 
spurring, and sclerosis at T12 -L1, no lytic or blastic 
disease, and no spondylolisthesis or spondylosis.  An April 
1998 record noted that the appellant's low back pain had 
improved with a TENS unit.  

At a March 1998 VA spine examination, the appellant reported 
daily back pain that had become progressively worse over the 
years, and, since having her son in 1991, once a week 
numbness from her waist down in all areas of the lower 
extremities that lasted for approximately one hour and was in 
a nondermatomal pattern.  She stated that she currently had 
numbness limited to the middle toes of her foot but not her 
entire legs.  She denied any bowel or bladder symptoms.  She 
indicated that, following the fracture of her first lumbar 
vertebra in service, she had been placed in a Jewett brace 
for treatment, but that she no longer wore a brace and had 
not undergo any operations.  She reported that she had 
undergone physical therapy on her own, tried chiropractor 
treatment that only provided temporary relief, and had used a 
TENS unit that only helped during use.  

The March 1998 examination revealed that the appellant has 
diffuse pain on palpation over the entire lumbar spine and 
paraspinal muscles.  Range of motion testing revealed the 
following findings: flexion was from 0 to 45 degrees standing 
but was to 90 degrees without difficulty in a sitting 
position, extension was to 15 degrees with a claim of severe 
pain; lateral bending was to 30 degrees; and rotation was to 
60 degrees in each direction with pain.  Motor strength was 
5/5 and equal bilaterally.  Reflexes were 2+ at the knees and 
ankles without evidence of atrophy.  Straight leg raising was 
negative, as was a femoral neuro-stretch test.  X rays of the 
lumbosacral spine showed wedge compression deformity, 
spurring, and sclerosis at T12-Ll, which was considered 
unchanged since the prior 1991 examination, no lytic or 
blastic disease, and no spondylolisthesis or spondylosis.  
The examiner concluded that the appellant had low back pain 
and a previous fracture of the first lumbar vertebra with 
some degenerative changes seen at the thoracolumbar junction, 
which would probably result in consistent back pain.  
However, the examiner stated that he could not explain the 
appellant's complete numbness from the waist down because it 
did not follow any dermatoma1 pattern and could not be 
explained by a slipped disk or pinched nerve.  The diagnosis 
was mild to moderate disability secondary to pain with 
altered sensation of unknown origin.  

A March 1999 VA outpatient record showed a complaint of a 
long history of low back pain along with intermittent 
numbness in all extremities.  The appellant stated that she 
had taken many medications in an attempt to relieve her low 
back pain, without success.  A March 1999 MRI of the lumbar 
spine revealed the old compression fracture at the first 
lumbar vertebra with kyphosis, mild retropulsion of bone into 
the spinal canal and anterior osteophytes at T12-L1, mild 
narrowing of the L5-S1 disc, no focal herniation or 
significant bulging at disc levels from L1-2 to L5-S1, and no 
identifiable spinal stenosis in the lumbar canal.  The 
diagnoses included no cord compression and no significant 
lumbar disc abnormality identified at any level.  A March 
1999 EMG noted that the appellant reported a long history of 
constant back pain that was all over the spine that was 
occasionally accompanied by sharp and dull sensations and 
numbness from the pelvis down both legs.  The study was 
considered normal without evidence of denervation, 
entrapment, or peripheral neuropathy.  

At a June 1999 brain examination, the appellant stated that 
she had continued to experience constant low back pain since 
crushing her first lumbar vertebra in the 1989 motor vehicle 
accident, and that her right hip hurt.  She indicated that 
she wore a CASH brace for symptomatic relief.  

VA outpatient records dated in September 2000 showed that the 
appellant reported back, leg, and arm pain, which occurred 
two to three times a day and lasted about one hour.  Her gait 
was considered normal, straight leg raising was positive, and 
paraspinous muscle tenderness was noted on palpation in the 
lumbar region without muscle spasm.  

The appellant provided testimony regarding her back problems 
at a September 2000 Regional Office hearing and at a May 2001 
Travel Board hearing.  At the September 2000 hearing, she 
complained of pain in the mid to low back which interfered 
with walking and household chores such as washing dishes.  
She described her pain as an 8 on a scale of 1 to 10.  She 
reported that she was taking medications for her back pain 
and had discontinued use of either a back brace or a TENS 
unit because neither had proved helpful in relieving the 
pain.  She indicated that walking resulted in her legs and 
feet becoming numb.  She also claimed that she experienced 
numbness and tingling in her arms and hands that awakened her 
at night, which she attributed to her back disability.  At 
the May 2001 hearing, she provided the following testimony: 
she worked as a nursing assistant, but was unable to bend 
down, lift objects, or stand more than 30 minutes on the job; 
she would experienced numbness in her hands (all the time) 
and from the waist down (two to three times a week) following 
a burning sensation in the hips; she would experience muscle 
spasms in her back two to three times a week, with the pain 
being a 7 on a scale of 1 to 10; and she used over-the-
counter medications to alleviate her pain and had bought an 
over-the-counter brace for her back.  

Service connection was granted for residuals of a comminuted 
fracture of the first lumbar vertebra with kyphosis by a 
March 1991 rating decision, which assigned a 10 percent 
rating under Diagnostic Code 5285 from November 23, 1989.  A 
March 1998 rating decision assigned a 40 percent rating, 
finding severe limitation of motion in the lumbar spine 
without demonstrable deformity of a vertebral body from 
fracture.  

For residuals of a fractured vertebra that include cord 
involvement, result in bed confinement, or require long leg 
braces, a 100 percent evaluation is assigned, and special 
monthly compensation is considered.  With lesser involvement, 
the residuals are rated for limited motion or nerve 
paralysis.  Without cord involvement, residuals of a 
vertebral fracture that involve abnormal mobility requiring a 
neck brace (jury mast) are assigned a 60 percent evaluation.  
In other cases, the residuals are rated in accordance with 
definite limited motion or muscle spasm, with 10 percent 
added for demonstrable vertebral body deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5285.  

Limitation of motion in the lumbar spine is assigned a 40 
percent evaluation when severe, a 20 percent evaluation when 
moderate, and a 10 percent evaluation when slight.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  

The record shows that the appellant has been assigned a 40 
percent rating for her residuals of a comminuted fracture of 
the first lumbar vertebra under Diagnostic Code 5285 based on 
the RO's finding that there was severe limitation of motion 
associated with the disorder but no demonstrable vertebral 
body deformity.  While a higher rating could be assigned for 
the disability under Diagnostic Code 5285 if there is cord 
involvement or abnormal mobility requiring a neck brace (jury 
mast), the medical evidence presented in this case does not 
show that either of those conditions is associated with the 
appellant's comminuted fracture of the first lumbar vertebra.  
However, Diagnostic Code 5285 permits the assignment of an 
additional 10 percent to a rating based on limitation of 
motion if there is demonstrable vertebral body deformity.  

While the Board is in agreement with the assessment that the 
appellant's service-connected back disability is manifested 
by severe limitation of motion, the finding that there is no 
demonstrable vertebral body deformity is not supported by the 
evidence.  Rather, the X-ray evidence shows a wedge 
compression deformity at L1, which meets the criteria for 
assigning an additional 10 percent for the disorder under 
Diagnostic Code 5285.  Therefore, the Board concludes that 
the appellant's residuals of a comminuted fracture of the 
first lumbar vertebra warrant a 50 percent rating for severe 
limitation of motion with demonstrable vertebral body 
deformity.  

Although a 60 percent rating could conceivably be assigned 
for the appellant's service-connected back disability under 
Diagnostic Code 5293 if pronounced intervertebral disc 
syndrome, as manifested by persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc for which there is little intermittent relief, were 
shown to exist, the Board notes that the evidence does not 
demonstrate the presence of degenerative disc disease at the 
first lumbar vertebra.  Therefore, a rating greater than 50 
percent is not warranted for the appellant's back disability 
under Diagnostic Code 5293.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joint and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  The Court has held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

While the appellant complains of pain in her back, the Board 
does not find that such pain results in functional disability 
in excess of that contemplated in the 50 percent evaluation 
awarded by this decision.  That rating is based on severe 
limitation of motion, evidenced by the pain elicited on 
movement of the lumbar spine, along with vertebral deformity.  
Hence, the Board does not find that a higher disability 
evaluation is warranted for the appellant's residuals of a 
comminuted fracture of the first lumbar vertebra with 
kyphosis on the basis of functional disability.  

Although the appellant contends that the residuals of the 
comminuted fracture of the first lumbar vertebra include 
numbness in her arms and hands, along with numbness from the 
waist down, the Board notes that there has been no competent 
medical evidence submitted which provides a link between the 
first lumbar vertebral fracture and any numbness in the arms, 
hands, or below the waist.  

II.  Residuals of Head Trauma

Service medical records show that the appellant sustained 
head trauma in a July 1986 motor vehicle accident when she 
fell out of the back of a pickup truck.  She sustained 
multiple bruises, abrasions, a fractured right shoulder, and 
a scalp laceration that required three sutures for closure.  
Following neurological work-up, a cerebral concussion was 
diagnosed.  The appellant subsequently complained of 
headaches and dizziness.  The report of an August 1986 
private ear, nose, and throat examination noted an impression 
of vertigo, secondary to trauma of the right vestibular 
system.  The private ear, nose, and throat physician noted in 
a December 1986 statement that no abnormalities were noted on 
repeat vestibular testing, and that while the appellant 
reported that she was still experiencing some dizziness and 
headaches he could find no organic reason for her to remain 
symptomatic.  She was hospitalized for two days in February 
1987 for evaluation of a complaints of headaches, and the 
impression was chronic headaches, origin unknown, apparently 
resulting from trauma experienced in the summer of 1986.  A 
March 1987 Medical Board examination reported a history of 
recurrent, severe headaches, and, in April 1987, the Medical 
Board concluded that the appellant could return to duty.  The 
November 1989 service separation examination noted that the 
appellant complained of frequent severe headaches and 
dizziness and that she had been treated in June 1989 for 
sinusitis with associated headaches.  

A July 1990 VA ear, nose, and throat examination noted that 
the appellant had mild tension headaches primarily in the 
frontal distribution.  

At an August 1990 VA general medical exam, the appellant 
complained of occasional frontal headaches, usually in the 
evenings, which had become more frequent recently.  She gave 
a history of landing on the right side of her head after 
falling from the back of a moving truck in 1986, with 
subsequent headaches encompassing basically her entire head 
for one year thereafter.  She stated that the intensity of 
her headaches was now about what it was following the 1986 
accident, albeit somewhat more frequent.  She also reported 
dizziness (a light-headed sensation) when arising from a 
chair or following a headache.  The diagnosis was headaches 
secondary to a head injury with complaints of dizziness on 
occasion.  

At the June 1999 VA brain examination, the appellant 
complained of headaches, dizziness, and low back pain.  She 
gave a history of falling off the back of a pickup truck 
while in active duty in the military and striking her head, 
which resulted in loss of consciousness for an unknown length 
of time.  She reported headaches two to three times per week, 
since the time of her head injury in service, which would 
last all day, were relieved by sleep, and were associated 
with dizziness and vertigo, and nausea and vomiting.  She 
indicated that a new medication had recently been prescribed 
for her headaches and dizziness.  She reported that she was 
independent for feeding, dressing, grooming, bathing, 
toileting, and walking, that she had no difficulty swallowing 
or communicating, that she had weakness in all four 
extremities but had not experienced falls, and that she was 
continent of bowel and bladder.  Physical examination 
revealed that she was alert and cooperative, and in no 
apparent distress.  She was cheerful and fully cooperative 
with the examiner.  Speech was fluent.  She demonstrated good 
recall of past medical details and was able to follow simple 
and two-step commands.  Head, ears, eyes, nose, and throat 
were unremarkable.  Cranial nerves II-XII were within normal 
limits.  Pupils were equal, round, and reactive to light, 
with full extraocular muscle function.  Fundoscopic was 
unremarkable, and visual fields were intact.  Facial features 
were symmetrical.  Light touch and pinprick were well 
preserved.  Hearing was grossly intact.  Tongue and palate 
were midline.  The neck was supple.  Blood pressure was 
110/60, and rate and rhythm were regular.  The chest was 
clear.  Motor strength was 5/5 in all four extremities.  
There were no abnormalities of bulk or tone.  Deep tendon 
reflexes were absent in both upper and lower extremities.  
Plantar stimulation produced a flexor response, while sensory 
examination was intact to current position.  Station and gait 
were normal, and she was able to toe and heel walk but unable 
to tandem walk.  Romberg was positive.  The assessment 
included traumatic brain injury in 1985, concussion, 
posttraumatic headaches, and posttraumatic truncal ataxia and 
intermittent vertigo.  

In VA outpatient records, dated from 1998 to 2000, a July 
1998 notation indicated that a CT of the head was within 
normal limits and that the appellant's headaches were better 
although she was still experiencing one to two a month.  In 
March 2000, benign paroxysmal postural vertigo was diagnosed, 
and a vertigo evaluation that month noted that the appellant 
experienced intermittent episodes of vertigo, lasting minutes 
to all day, with the last one having occurred two weeks 
before.  A March 2000 CT scan was considered unremarkable 
except for minimal mucosal thickening in the ethmoid sinuses.  

At the September 2000 Regional Office Hearing, the appellant 
testified that she experienced severe headaches two to three 
times a week, which were accompanied by nausea and throwing 
up and which would last about two hours except when one would 
last an entire day (twice a month).  She stated that she was 
taking medication for vertigo.  At the May 2001 Travel Board 
hearing, she testified that her headaches were an 8 on a 
scale of 1 to 10, and that she had experienced six severe 
headaches during the past six months which necessitated her 
going back to bed and another three headaches at work during 
the six months that had caused her to lay down for awhile.  
She stated that her headaches would last two to three hours 
if she went back to sleep, and that she had been having 
trouble with memory loss four to five times over the past six 
months.  She indicated that she was taking medication for 
headaches (over-the-counter) and vertigo.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a).  

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Delirium, dementia, and amnestic and other cognitive 
disorders shall be evaluated under the general rating formula 
for mental disorders; neurologic deficits or other 
impairments stemming from the same etiology (e.g., a head 
injury) shall be evaluated separately and combined with the 
evaluation for delirium, dementia, or amnestic or other 
cognitive disorder.  38 C.F.R. § 4.126(c).  

When a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code which 
represents the dominant (more disabling) aspect of the 
condition.  38 C.F.R. § 4.126(d).  

Except as otherwise provided in the rating schedule, the 
disabilities arising from a single disease entity, e.g., 
arthritis, multiple sclerosis, cerebrovascular accident, 
etc., are to be rated separately as are all other disabling 
conditions, if any. All disabilities are then to be combined 
as described in paragraph (a) of this section. The conversion 
to the nearest degree divisible by 10 will be done only once 
per rating decision, will follow the combining of all 
disabilities, and will be the last procedure in determining 
the combined degree of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.25(b).  

A 100 evaluation is assigned when dementia due to head trauma 
results in total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  A 
70 percent evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 50 percent evaluation is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to symptoms such as the 
following: flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
symptoms such as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A 10 percent evaluation is 
assigned for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or when symptoms are controlled by 
continuous medication.  A noncompensable evaluation is 
assigned for a formally diagnosed mental condition which is 
manifested by symptoms that are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  38 C.F.R. § 4.130, Diagnostic 
Code 9304, effective November 7, 1996.  

Migraine headaches manifested by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability are assigned a 50 percent rating.  If 
migraine headaches cause characteristic prostrating attacks 
occurring on an average of once a month over last several 
months, a 30 percent evaluation is assigned.  When migraine 
headaches result in characteristic prostrating attacks 
averaging one in two months over the last several months, a 
10 percent evaluation is assigned.  For migraine headaches 
with less frequent attacks, a noncompensable evaluation is 
assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

In rating peripheral vestibular disorders, a 30 percent 
rating is assigned when there is dizziness and occasional 
staggering.  For occasional dizziness, a 10 percent rating is 
assigned.  Note: Objective findings supporting the diagnosis 
of vestibular disequilibrium are required before a 
compensable evaluation can be assigned under this code.  
Hearing impairment or suppuration shall be separately rated 
and combined.  38 C.F.R. § 4.87, Diagnostic Code 6204.  

Because the appellant's residuals of a head injury are a 
single disability involving both a physical condition and a 
mental disorder, the Board must evaluate the disorder under 
the diagnostic code that represents the dominant aspect of 
the condition.  Review of the claims file shows that the 
physical residuals associated with the appellant's head 
injury are more dominant that any mental condition she may 
have from it.  The evidence indicates that any occupational 
and social impairment the appellant may have is due to no 
more than mild or transient symptoms that decrease work 
efficiency and an ability to perform occupational tasks only 
during periods of significant stress.  Such symptomatology 
would warrant a 10 percent rating under Diagnostic Code 9304.  

The evidence does not show that the appellant experiences 
occasional staggering with her dizziness, which would warrant 
a 30 percent rating under Diagnostic Code 6204.  However, she 
testified at her May 2001 hearing that she had experienced 
six prostrating headaches over the previous six month period, 
along with three other headaches during that time that had 
required her to lie down at work.  The Board finds that under 
Diagnostic Code 8100, the appellant meets the criteria for a 
30 percent rating.  

The evidence does not show that the appellant's head injury 
has produced a mental condition that would warrant a rating 
higher than 30 percent under Diagnostic Code 9304, because 
she is not shown to have occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as the following: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Hence, the evidence does not demonstrate that 
the appellant has a mental condition of such severity that 
would indicated it was the dominant aspect of her residuals 
of a head injury.  


ORDER

A 50 percent rating is granted for residuals of a comminuted 
fracture of the first lumbar vertebra with kyphosis, subject 
to the laws and regulations governing the award of VA 
monetary benefits.  

A 30 percent rating is granted for residuals of head trauma 
with headaches and dizziness, subject to the laws and 
regulations governing the award of VA monetary benefits.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

